291 S.W.3d 858 (2009)
STATE of Missouri, Respondent,
v.
Percy D. BELL, Appellant.
No. ED 92252.
Missouri Court of Appeals, Eastern District, Division Four.
September 8, 2009.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Terrence M. Messonnier, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.


*859 ORDER
PER CURIAM.
Percy Bell (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of five counts of statutory sodomy in the first degree, Section 566.062 RSMo (2000). Appellant was sentenced as a persistent sexual offender to five concurrent terms of life imprisonment without the possibility of probation or parole.
In his sole point on appeal. Appellant claims the trial court erred when it overruled defense counsel's objection to a social worker's testimony detailing a statement the victim made with respect to Appellant performing sexual acts on another child. Appellant argues this testimony lacked sufficient indicia of reliability, constituted evidence of uncharged prior misconduct, was double hearsay, and attempted to argue future dangerousness.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. We find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).